«)

Case 4:19-mj-06475-N/AdL CK DREURRT DE, Ang? 09/24/19 Page 1 of 2

 

 

 

 

United States District Court DISTRICT of ARIZONA
United States of America DOCKET NO.
Vv.
Tamara Kay Brown DOB: 1967; United States MAGISTRATE'S CASE NO.
Teresa Lucille Nicholson DOB: 1967; United States =n

 

| Complaint for violation of Title 8 United States Code § 1324(a)(1)(A) (i), TCHAD and 1324(a)(1)(B)(@)

 

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:

On or about September 23, 2019, at or near Benson, in the District of Arizona, Tamara Kay Brown and Teresa
Lucille Nicholson, named herein as defendants and conspirators, did knowingly and intentionally combine, conspire,
confederate, and agree with each other and other persons, known and unknown, to transport certain illegal aliens,
namely Liliana Rios-Campos, Gustavo Breton-Vicente, and Mario Hernandez-Hernandez, and did so for the purpose
of private financial gain; in violation of Title 8, United States Code, Sections 1324(a)(1)(A); 1324(a)Q1)(A)(W)®

and 1324(a)(1)(B)(i).

 

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:

On or about September 23, 2019, at or near Benson, in the District of Arizona, United States Border Patrol Agents (BPA)
received pictures of a light green Toyota Prius traveling on Ghost Town Trail road (GTT). The Prius is a low clearance
vehicle and GTT is a muddy and rough road. GTT is also commonly utilized by smugglers to circumvent the HWY-191
immigration checkpoint. Record checks revealed that the Prius was registered to an address in Tucson and had previous
crossing through an immigration checkpoint when the checkpoint was closed. An agent followed the vehicle to I-10 and
HWY-191 where a marked Border Patrol vehicle was waiting. The agents continued to follow the vehicle and noticed that
the vehicle was driving under the speed limit and not with the flow of traffic. BPA noticed three passengers on the rear seat.
BPA conducted a vehicle stop and identified the driver as Tamara Kay Brown, and a front seat passenger as Teresa
Lucille Nicholson, both United States Citizens. BPA asked the driver if she knew the rear passengers and she said that she
did not and that she was just giving them a ride. BPA determined that the rear passengers were in the United States illegally
and were identified as Liliana Rios-Campos, Gustavo Breton-Vicente, and Mario Hernandez-Hernandez

Material witnesses Rios and Hernandez stated that they or a family member had made arrangements to be smuggled into
the United States for money. Rios stated that she crossed the International Boundary Fence alone but met up with another
individual as she was walking through the desert. Rios stated they were eventually picked up by a female driver and then
taken to a hotel where they stayed one night. Rios stated that the same female driver came back to the hotel and took her
and two others to continue their journey but were stopped by BPA. Hernandez stated that he was taken to a hotel where he
stayed for several hours until a gray car came to pick them up. Hernandez stated it was a female driver and stated that he
wouldn’t be able to recognize any of the drivers because they covered their faces. Breton stated that he was dropped off
near a road and was told by the smuggler coordinator that there was a vehicle coming to pick him up and transport him to
the new town. Breton stated he was picked up by a greenish blue vehicle occupied by a female driver and passenger. Breton
described the women as both being heavy set and older, with white skin and blonde hair.

Continued on back.

 

MATERIAL WITNESSES IN RELATION TO THE CHARGE: Liliana Rios-Campos, Gustavo Breton-Vicente, and
Mario Hernandez-Hernandez,

a

 

 

 

Detention Requested SIGNAT COMPLAINANT
Being duly sworn, I declare that the foregoing is .
true and correct to the best of my knowledge. a
AUTHORIZED BY: AUSA JAAAi nic! Lo | OFF ICIAL TITLE
“ Border Patrol Agent

 

Sworn to before me and subscribed in my presence.

 

 

 

SIGN AGISTRATE EB) DATE
: September 24, 2019

 

4ySee Béderal rules of Criminal Procedure Rules 3 and 54

 
«<

Case 4:19-mj-06475-N/A-LCK Document 1 Filed 09/24/19 PG¥QeQBA7ONS

Continued from front.
In a post-Miranda statement, Brown first claimed that she was she shopping in Sierra Vista. She, then claimed that her and

her friend Nicholson came down to do some site seeing in the Sierra Vista, Tombstone, and Ghost Town Area. Brown
claimed that she was driving through the Ghost town area looking for the ruins when the three subjects flagged her down.
One of them asked for a ride to Tucson in English. Brown claimed that she agreed to give them a ride and did not receive

any money from them.

In a post-Miranda statement, Nicholson claimed that they were shopping in Sierra Vista and stayed in a hotel. After shopping
with Brown they encountered the subjects near the ruins. Nicholson said that her friend Brown is a nice person who wanted
to help the subjects by giving them water. She said they gave them a ride because they were working in the area and their

car broke down.
